Citation Nr: 1737222	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  16-00 973	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the RO in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim on appeal is warranted.

The Veteran contends that his low back disorder originated in service, initially assessed as lumbar strain.  He believes that the disability was misdiagnosed, or a more detailed diagnosis was not made due to lack of x-ray or MRI at that time. He has also noted that his back symptoms continued and worsened in and since service and are largely the same as those initially experienced in service.

The Veteran's service treatment records include a February 1963 entrance examination noting mild scoliosis, not considered disabling.  In July 1963, the Veteran was seen for back pain related to an injury sustained while playing tennis.  He was assessed with mild back sprain with muscle spasm.  Later that month, he was referred to physical therapy for moderate to mild back sprain.  In August 1963, it was noted that he received 4 treatments, and then physical therapy was discontinued.  It was noted that he was feeling much better when he was last seen.  On October 1966 discharge examination, the spine was noted to be normal.

Post-service private treatment records dated as early as June 1999 reflect history of back pain and include MRI findings of multilevel disc bulge and spinal stenosis.

The Veteran was afforded a VA examination in May 2013, at which time diagnoses of degenerative joint and disc disease of the lumbar spine, lumbar radiculopathy, and spinal stenosis were assigned.

The examiner determined that the Veteran's degenerative disc disease with spinal stenosis is less likely than not incurred in or caused by the in-service event or injury.  In so finding, the examiner noted that the Veteran's in-service symptoms resolved following physical therapy, and spinal examination was normal at separation.  She indicated that back muscle sprain is a self-limited, episodic condition.  As noted in medical literature, most individuals make a full recovery with back sprain with treatment within 2 weeks.  It is not associated with degenerative changes in the spine.  Rather, the examiner found the Veteran's degenerative joint and disc disease and stenosis likely related to wear and tear of the spine associated with aging.  

The examiner also noted that the Veteran's service entrance examination revealed mild scoliosis, and as noted in medical literature, there is a higher incidence of chronic back pain in adults with a history of scoliosis during youth.

Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Because the scoliosis was noted at entry, the presumption of soundness is not applicable.  Therefore, the remaining issue is whether the disability was aggravated by service.

A pre-existing disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  See also Beverly, 9 Vet. App. at 405 (noting that, although the record showed that the Veteran experienced some periodic pain and stiffness in the knee during service, there was no evidence to show that he experienced "persistent worsening of his knee condition in service").

In this case, there is insufficient evidence of record to make a determination as to whether the Veteran's scoliosis noted at entry was aggravated therein. While the Veteran was treated for back sprain in service, and the VA examiner indicated that there is a higher incidence of chronic back pain in adults with a history of scoliosis during youth, it is unclear as whether there was aggravation beyond the natural progression.  The examiner did not provide an opinion as to aggravation of preexisting disability.

Given the foregoing, the Board finds that additional medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Assist the Veteran in associating with the claims folder outstanding treatment records, to specifically include updated VA treatment records.

2.  Then, the AOJ should obtain an opinion regarding the etiology of the claimed low back disability. The entire electronic claims file must be made available to the examiner designated to enter the opinion and/or examine the Veteran.  If an examination is necessary, one should be provided.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

With respect to the scoliosis that was noted at entry, the examiner should state whether there was an increase in the disability during service.

If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology beyond the natural progression of the disorder.

For any non-preexisting back disorder, the examiner should state whether it is at least as likely as not the disorder had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service, to include the noted treatment for back sprain and spasm therein.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports, including his statements as to the onset and chronic nature of his symptoms, must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




